Citation Nr: 0704754	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-40 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for dermatomyositis 
(claimed as muscle atrophy/muscle problems).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision in which the 
RO, inter alia, denied service connection for dermatomyositis 
and for back injury.  The veteran filed a notice of 
disagreement (NOD) in August 2004 for the claim for service 
connection for dermatomyositis and the claim for service 
connection for back injury.  An SOC addressing both issues 
was issued by the RO in October 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2005 only appealing the claim 
for service connection for dermatomyositis.   

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans' Law Judge (VLJ) at the San Antonio 
satellite office of the RO in Houston, Texas; a transcript of 
that hearing is of record.  After the hearing, the veteran's 
representative filed a statement requesting that the record 
be held open for 60 days to allow for the submission of 
additional evidence.  In October 2006, the veteran, through 
his representative, submitted additional evidence directly to 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical evidence of dermatomyositis in 
service or for many years thereafter, and the most probative 
medical opinion of the question of whether current 
dermatomyositis is medically related to service weighs 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for dermatomyositis 
(claimed as muscle atrophy/muscle problems)are not met .  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.103, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.

In a November 2003 pre-rating notice letter, and the May 
2005, and July 2005 post-rating notice letters the RO 
notified the veteran and his representative of what the 
evidence needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed to establish 
each element.  Additionally, the RO in the November 2003 
letter notified the veteran and his representative that the 
evidence must show chronicity and continuity of treatment 
from the January 1965 service discharge date to the November 
2003 date of claim.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the RO letters sent to the 
appellant in November 2003, January 2004, May 2005, and July 
2005 satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO identified 
recently acquired evidence that had been added to the record 
and requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain evidence for consideration.  In the 
January 2004 and May 2005 letters, the veteran was requested 
to "send us any medical reports you have."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements were 
provided to the veteran before and after the May 2004 rating 
action on appeal.  However, the Board finds that, with 
respect to this matter, any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and has been afforded numerous 
opportunities to present information and/or evidence in 
support of his claim.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication)..  

In March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue, and the 
RO notified the veteran of the current disability and nexus 
requirements via the letters described above.  While the RO 
has not furnished notice pertinent to the matters of 
disability rating and effective date, on these facts, such 
omission is harmless. Id.  As the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The veteran's service medical records, 
private, and VA medical records have been associated with the 
claims file.  In September 2005, the veteran underwent a VA 
examination, the report of which has been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The Board finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the claim herein decided. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Factual Background

Service medical records are completely negative for 
complaints, findings, or diagnoses pertaining to the muscles.  
Reportedly, the veteran's musculoskeletal system was normal 
on examinations in January 1963 (at entrance) and in a 
January 1965 (upon release from active duty)..

VA medical records dated from September 2003 to September 
2005 reflect assessments of  biopsy proven dermatomyositis, 
myopathy of unknown origin, myositis, myalgia, absence of 
abdominal organomegaly, and no synovitis.

A September 2003 VA medical record includes notation that a 
muscle biopsy was performed in August 2003 and reflects a 
diagnosis of  myopathy of unknown origin.  

In September 2003, a VA examiner reported that the veteran 
stated that he was unable to work more than three to four 
hours a day due to exertional fatigue.  

An October 2003 VA rheumatology note indicates muscle biopsy 
findings of microvascular staining supporting the diagnosis 
of early pre-inflammatory stage of polymyositis.  The 
diagnosis was early biopsy proven dermatomyositis.  The 
examiner noted a concern that the first report was consistent 
with a neurogenic atrophy with no reinnervation.

November 2003 VA electrodiagnostic studies (nerve conduction 
study (NCS)) and electromyography (EMG)) showed generalized 
sensory peripheral neuropathy lower extremity greater than 
upper extremity with no motor involvement.  No 
electrodiagnostic evidence of lumbosacral radiculopathy, 
myopathy, or active axonal degeneration was shown.

In a May 2005 note, a VA rheumatologist assessed inflammatory 
myositis but indicated that it was unclear whether the muscle 
weakness was from active disease, steroid myopathy, or 
deconditioning.  The examiner further reported that the 
veteran's unilateral weakness on that day warranted follow-
up, given his improvement in examination, duration of 
symptoms, absences of radicular pain, and no loss of reflexes 
or bowel function.  

In an undated medical statement, U. W. Watkins, Jr., M.D., 
opined that the veteran's symptoms of mild bilateral 
inspiratory wheezing, some arm and leg raising weakness, 
mildly weak handgrips, and peripheral neuropathy with 
decreased lower extremity sensation and increased upper 
extremity pain that began after discharge from service.  He 
stated that the symptoms worsened over the years and opined 
that he believed that the veteran's problems were related to 
the handling and inhalation of chemicals that the veteran was 
associated with while in the Navy.

In an August 2005 medical statement, Dr. Watkins stated that 
he attested to and agreed that the veteran had a confirmed 
diagnosis of dermatomyositis.

During the August 2006 Board hearing, the veteran testified 
that, during service, he worked as boilerman for 
approximately 18 months, and that he used various chemicals 
in the performance of his duties.  He also indicated that he 
worked in an area with little ventilation.  He testified 
that, while dermatomyositis was only recently diagnosed, he 
first noticed symptoms to include dizziness, weakness and 
fatigue, itchiness and aches, and that these symptoms 
continued since service, gradually getting worse.   He stated 
that, after service, he had seen many doctors, to include his 
family doctor (now deceased, and whose records are not 
available).   

In the October 2006 letter submitted after the hearing, K. 
Posey, M.D., reported the veteran's history of diffuse 
weakness and muscle pain for 30 years.  She stated that he 
was recently diagnosed by electromyography and muscle biopsy 
and was treated for dermatomyositis.  Dr. Posey stated that 
the veteran had symptoms since his return from Vietnam 30 
years ago.  She stated that it was possible that the 
autoimmune disease started after exposure to agent-orange or 
other chemicals while in the Navy.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005). Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

As indicated above, the Board notes, initially, that 
dermatomyositis was not shown in service.  The first medical 
record noting the veteran's symptoms and providing a 
diagnosis of dermatomyositis was in August 2003.  This was 
more than 30 years after the veteran's discharge from 
service. [Parenthetically, the Board notes that the length of 
time between the diagnosis of a disability and service is a 
factor that weighs against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).].  

Furthermore, the Board finds that there is no competent, 
persuasive evidence of a nexus between current 
dermatomyositis and the veteran's military service. 

In this regard, the Board has taken into consideration that, 
in an undated letter, Dr. Watkins noted that  he was led to 
believe that the veteran's problems were related to the 
handling and inhalation of fumes from chemicals that he was 
associated with while in the Navy.  The Board also has taken 
into account an October 2006 letter from Dr. Posey that notes 
the veteran's history of symptoms for 30 years and opines 
that it is possible that the autoimmune disease started after 
exposure to Agent Orange or other chemicals while the veteran 
was in the Navy.  Aside from the fact that both opinions 
appear to be speculative, and that neither opinion is 
supported by state evidentiary or medical rationale, the 
Board notes that both clearly are based upon a history 
reported by the veteran-a history of in-service chemical and 
Agent Orange exposure that is not supported objectively-and, 
absent any documented Vietnam service, may not be presumed-
and a lengthy history of claimed muscle complaints that 
simply is not medically documented.  As a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, as here, unsubstantiated) 
factual premise has no probative value. See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

By contrast, the Board finds that the most probative evidence 
on the question of a relationship between the veteran's 
current dermatomyositis and service weighs against the claim.  
In this regard, the September 2005 VA examiner indicated that 
a review of the veteran's claims file failed to reveal any 
indication that the veteran complained of or was treated for 
a condition related to dermatomyositis in service. The 
examiner opined that it was at least as likely as not that 
the veteran currently had dermatomyositis, a muscle disease 
thought to be of autoimmune etiology with no special 
treatment except steroids.  While noting that the veteran  
was on active duty from 1963 to 1969, and his claims that he 
was exposed to fumes in the boiler-room, the examiner opined 
that the veteran's problem developed after he left the 
military.  Moreover, the VA examiner stated that there is no 
evidence in the literature that dermatomyositis is related to 
any chemical exposure since it is an autoimmune disease.  He 
opined that the veteran's dermatomyositis was not at least as 
likely as not associated with the inhalation of chemical 
fumes while on active duty.  

Thus, the Board finds that the September 2005 VA medical 
opinion-based upon examination of the veteran, review of the 
claims file, and consideration of the veteran's documented 
medical history, as well as medical literature-constitutes 
the more probative opinion on the question of medical nexus 
to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).

In addition to the medical evidence, the Board has considered 
the appellant's assertions-advanced during the hearing and 
in various statements-but finds that such assertions do not 
provide a basis for allowance of the claim.  As noted above,  
the claim for service connection in this appeal turns on a 
medical matter-here, the medical relationship between 
service and a disability diagnosed post service.  However, as 
a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
persuasive opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  While the 
Board sympathizes with the veteran's indication that records 
from an earlier-treating physician are not available because 
that physician is now deceased, the fact remains that 
evidence, not assertions, is needed to support a claim for 
service connection.

For all the foregoing reasons, the claim for service 
connection for dermatomyositis (claimed as muscle 
atrophy/muscle problems) must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for dermatomyositis (claimed as muscle 
atrophy/muscle problems) is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


